              Case 2:19-cv-01410-JCC Document 61 Filed 03/26/21 Page 1 of 1




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9          RODNEY WHEELER,                                  CASE NO. C19-1410-JCC
10                                Plaintiff,
                                                             MINUTE ORDER
11                 v.

12          ELEANOR BROGGI, et al.,
13                                Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court on the Defendants’ motion (Dkt. 59) for

18 reconsideration of the Court’s scheduling order (Dkt. 58). Defendants ask the Court to continue

19 the trial currently scheduled for October 25, 2021 to November 22, 2021. (Id. at 1.) While that

20 week is not available, the following week, beginning November 29, 2021, is. Plaintiff is directed

21 to respond to Defendant’s motion to continue within seven (7) days of this order and, in doing

22 so, indicate whether counsel would be available to try the case beginning November 29, 2021.

23          DATED this 26th day of March 2021.

24                                                        William M. McCool
                                                          Clerk of Court
25
                                                          /s/Paula McNabb
26                                                        Deputy Clerk



     MINUTE ORDER, C19-1410-JCC
     PAGE - 1
